 In the Matter of THE CARBORUNDUM COMPANY, AND GLOBAR DIVISIONOF CARBORUNDUM COMPANYandUNITED GAS, COKE & CHEMICALWORKERS LOCAL 12058, C. I. O.Case No. R-4804.Decided February 13, 1943Jurisdiction:abrasives manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition ; election necessary.Unit Appropriatefor CollectiveBargaining:all employees at both plants ofcompany paid on an hourly. or piece-work basis, except supervisory employees,electric switchboard attendants, boiler firemen and helpers regularly employedin the main boiler plant, and plant policemen ; stipulation as to.Mr. Francis V. Cole,for the Board.Franchot, Rurhals, Cohen, Taylor d Rickert, by Mr. Thomas G.Rickert,of Niagara Falls, N. Y., for the Company.Mr. David Diamond,of Buffalo, N. Y., for the United.Mr. Alfred Ifamin,of Washington, D. C., for District 50.Mr. Robert Silagi,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United 'Gas, Coke & Chemical WorkersLocal 12058, C. I. O., herein called the United, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Carborundum Company, and, Globar Division of Car-borundum Company, Niagara Falls and Niagara, New York, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Peter J. Crotty, TrialExaminer.Said hearing was held at Niagara Falls, New York, onJanuary 25, 1943.The Company, the United, and District 50, UnitedMine Workers of America, herein called District 50, appeared, par-ticipated, and were afforded full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence bearing on'theissues.47 N. L.R. B., No. 70.1503 504DEUIFSJON'S OF NATIONAL LABOR'RELATIONS BOARDDuring the hearing District 50 moved to dismiss the petition on theground that no, question concerning representation had 'been raised.The Trial Examiner reserved ruling on the motion andfor reasonsappearing in Section III,infra,we hereby deny it.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Oir February 3, 1943, District 50 filed a briefwhich the Board has considered._Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE 1iUSIiESSOF THE COMPANYThe Carborundum Company is a Delaware corporation licensed todo. business in the State of New York. The Company is engaged inthemanufacture of abrasives in Niagara Falls, New York, andthrough its Globar. Division, in Niagara, New York.During the cal-endar year, 1942, these plants, which alone are involved in this pro-ceeding, received raw materials valued in excess of $4,000,000, morethan 90 percent of which was shipped from points outside the State ofNew York. During the same period the Company' produced at'theseplants finished products valued in excess of $15,000,000, more than 90percent of which was shipped from said plants to points 'outside theState of New York.The Company admits that it is 'engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke & Chemical Workers Local 12058, affiliated withthe Congress of Industrial Organizations, is a labor organization, (ad-mitting to membership employees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 17, 1942, the Company and District 50 entered into anagreement for 1 year.During the first week in June 1942, represents-.tives of various District 50 locals convened in Washington, D: C., andvoted to withdraw from the United Mine Workers of America and toset up an independent organization known as National Council of Gas,Coke & Chemical Workers of America. In September 1942, this or-ganization changed its name to United Gas, Coke & Chemical Workers,and in November 1942 became affiliated with the Congress of Indus- THE CARBORUNDUM COMPANY505'trialOrganizations.One of the local unions involved in the aboveshift was Local 12058.On November 18,'1942, the United requested recognition from theCompany- as the sole collective bargaining agency of its employees atthe Niagara and Niagara Falls plants. The Company refused to grantthis request on,the ground that it had an unexpired contract with Dis-contract, District 50 and the Company reached an agreement extend-ing the contract for a period of 30 days, and also providing for subse-quent extensions terminable, however, on 48 hours' notice by eitherparty. 'This contract is not asserted as, and we find that it is not, a barto the present proceeding.A report of a Field Examiner of the Board end a statement by theTrial Examiner, introduced into evidence at the hearing, indicate thatthe United represents a substantial number of employees in the unithereinafter found appropriate.,District 50 contends that the Uniteddid not submit a sufficient number of authorization cards to the FieldExaminer prior to the hearing to warrant the holding of a hearing. Itfurther argued that this alleged defect could not be cured by present-ing additional evidence at the hearing itself and that, even if the totalnumber of valid authorization cards submitted by the United-were tobe considered, the showing made would still be insufficient.We findthat all three contentions of District 50 are without merit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof,Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated and we find that all employees of the Com-pany at its plants in Niagara Falls and Niagara, New York,2 who arepaid on an hourly or piece-work basis, except supervisory employees,electric switchboard attendants, boiler firemen and helpers regularlyemployed in the main boiler plant, confidential employees, and plant1 The Field Examiner reported that the United submitted 1,454 application cards, all ofwhich bore apparently genuine original signatures;that they were dated as follows : 74 inJune 1942,9 in July, 3 in August,1 in September,159 in October,221 in November, 21 inDecember 1942, and 966 undated ; that the navies of 848 persons whose signatures appearedon the cards were listed on the Company's pay roll of December 26, 1942,which contained4,188 persons in the appropriate unit.The Trial Examiner stated that, at the hearing,-the United submitted to him 545 applica-tion cards,all of which bore apparently genuine original signatures;that the names of 474persons whose signatures appeared on the cards were listed on the Company's pay roll ofDecember 26, 1942 ; that of these 474 cards, 344 were dated January 1943 and 130 wereundated or partially dated ; and that 37 cards were duplicated by cards in the group thatwere examined ,by the Field Examiner.District 50 relies upon its contract with the Company as evidence of its membership.2One of the plants is located in the city of Niagara Falls,New York, and the other islocated in the town of Niagara, just outside the city. '506DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicemen, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V..We, shall direct that the questionon, concerning, representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The Carborun-dum Company, and Globar Division of Carborundum Company, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Relations Board, and subject to Article III, Section 10, of said Rules, andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not' work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person.at the polls, but excluding those employees who have since quit orbeen discharged for cause, to determine whether, they desire to be repre-sented-,,,byUnited Gas, Coke,&, Chemical , Workers- Local. 12058, affili-ated' with the Congress of Industrial Organizations, or by District 50,.UnitedMine Workers of America, for the purposes of collectivebargaining, or by neither. -